IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LESTER F. ANDERSON,                        §
                                               §
        Defendant Below,                       §   No. 113, 2022
        Appellant,                             §
                                               §   Court Below—Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 30109009DI (N)
                                               §
        Appellee.                              §


                               Submitted: August 30, 2022
                               Decided: September 27, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER

       After consideration of the appellant’s opening brief, the appellee’s motion to

affirm,1 and the record on appeal, we conclude that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its February

28, 2022 order denying the appellant’s request that the court vacate his first-degree

murder conviction and life sentence.




1
  The appellant’s request for leave to respond to the motion to affirm is denied. Under Supreme
Court Rule 25(a), a response to a motion to affirm is not permitted unless requested by the Court.
The Court did not request a response to the motion to affirm and finds no reason to request a
response after considering the appellant’s motion.
     NOW, THEREFORE, IT IS ORDERED that the motion for leave to respond

to the motion to affirm is DENIED, the motion to affirm is GRANTED, and the

judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                              Chief Justice




                                     2